Citation Nr: 0932771	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, as secondary to 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by memory loss, and as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and February 2005 
determinations of the Department of Veterans Affairs Regional 
Office in Portland, Oregon.

The Board notes that there were procedural abnormalities in 
the adjudication of the two issues on appeal.  Notably, the 
Veteran was issued an August 2003 rating decision which 
denied service connection for PTSD, among other issues.  In a 
February 2005 letter, the Veteran was later notified of the 
specific denial of service connection for depression and for 
memory loss, both of which the Veteran had claimed as 
secondary to PTSD.  

The February 2005 letter was issued to clarify the August 
2003 rating decision.

However, the Board finds that the Veteran's May 2005 Notice 
of Disagreement (NOD) and August 2006 Form 9 substantive 
appeal are clear evidence of the Veteran's appellate 
intentions.  The Veteran stated, "This Notice of 
Disagreement is in regard to the Rating Decision Letter dated 
February 17, 2005.  Please accept this as my Notice of 
Disagreement with the denial of Service Connection for 
Depression.  Please accept this as my Notice of Disagreement 
with the denial of Service Connection for Memory Loss."

Similarly, in the substantive appeal the Veteran stated, "I 
am appealing the VA Regional Office's denial for Service 
Connected Compensation for depression and memory loss."

At no time did the Veteran indicate disagreement with the 
other issues which were denied by the RO, including service 
connection for PTSD.  The Board therefore finds that the only 
two issues before the Board at this time are service 
connection for depression and service connection for memory 
loss.  

In September 2008, the Veteran was scheduled for a Travel 
Board hearing at the RO before the Board, however he did not 
appear.  The Veteran has not submitted a timely request to 
postpone the hearing; therefore the Board will proceed with 
its appellate consideration as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not secondary to any 
service-connected disabilities, nor was a current acquired 
psychiatric disorder incurred in or caused by service.

2.  The evidence, overall, does not show any current memory 
loss.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder and 
for memory loss on a direct basis or as secondary to service-
connected disabilities on the bases of proximate cause or 
aggravation is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran contends that he suffers from an acquired 
psychiatric disorder and memory loss secondary to PTSD.

2.  Acquired psychiatric disorder

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. At 225.  Evidence includes VA treatment 
records through March 2007 indicating mental health treatment 
in the form of individual therapy and medication.  He has 
been diagnosed with recurrent major depressive disorder, 
attention deficit disorder of predominantly inattentive type, 
PTSD, alcohol dependence, and avoidant personality disorder.    
Therefore, the Veteran indeed shows a current disability.  

Except as provided in 38 C.F.R. § 3.310(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is service connected for 
tinnitus at 10 percent disabling effective January 31, 2002; 
bilateral hearing loss at a noncompensable rating effective 
January 31, 2002; and scar of the left upper arm at a 
noncompensable rating effective April 20, 2007.

The Board notes that the Veteran claimed service connection 
for depression and memory loss as secondary to PTSD, yet the 
Veteran is not service-connected for PTSD and that issue is 
not before the Board at this time.  Secondary service 
connection can only be granted for any disability proximately 
due to or the result of his service-connected disabilities, 
which include tinnitus, bilateral hearing loss, and the scar 
of the left upper arm only.  

The third requirement for establishing service connection is 
medical evidence that the claimed disability is proximately 
due to or the result of service or a service-connected 
disability.  

To fulfill the burden of proof for service connection, the 
evidence must demonstrate that the current disability was at 
least as likely as not caused by, or a result of, service or 
a service-connected disability.  

The Board will address the contention of secondary service 
connection first.  

The post-service medical records include documentation of 
individual mental health therapy.  The most consistent 
diagnosis is recurrent major depressive disorder, although 
there have also been diagnoses of attention deficit disorder 
of predominantly inattentive type, PTSD, alcohol dependence, 
and avoidant personality disorder.  However, there is 
absolutely no reference to tinnitus, hearing loss, or the 
scar to the left upper arm in any of the mental health 
records.  Indeed, the mental health records are silent 
regarding any possible connection between any acquired 
psychiatric disorder and the tinnitus, hearing loss, scar to 
the left upper arm, or indeed any physical ailment.  There is 
simply no indication that the Veteran's acquired psychiatric 
disorder stems from any physical problems, to include the 
service-connected disabilities or service.

Simply stated, the Board finds that the post-service 
treatment records (overall) provide evidence against 
secondary service connection for this claim.  There is no 
indication in the medical records that the psychiatric 
condition is proximately due to or the result of any claimed 
disability and sufficient evidence against such a finding.   

Turning to direct service connection, the service treatment 
records (STRs) are silent for any complaints, diagnoses, or 
treatments for any psychiatric disorder.  The service records 
provided limited evidence against this claim.

The post-service treatment records include treatment and 
diagnoses for recurrent major depressive disorder beginning 
in 2004, over 30 years after separation from service.  A 
March 2005 VA treatment record included a diagnosis of major 
depression, recurrent episode, citing familial and marital 
stressors.  Indeed, the Veteran reported a depressed mood for 
the prior two years, with no mention of service or any 
physical problems.  Other VA treatment records from June 
2005, November 2006, and January 2007 include diagnoses of 
recurrent major depressive disorder, PTSD, and predominantly 
inattentive type ADD.  The post-service records overall 
relate the Veteran's depression to family troubles and 
financial problems.  There is no indication that the acquired 
psychiatric disorder stems from service or any physical 
problems.

The Veteran was afforded a VA examination in June 2003.  The 
examiner opined that there was no indication of any 
significant clinical syndromes, stating that the Veteran does 
not endorse items indicative of significant levels of anxiety 
or depression.  The examiner opined that the Veteran did show 
indications of social anxiety.  The examiner diagnosed 
alcohol dependence in full sustained remission and avoidant 
personality disorder.  

The examiner's opinion was that it appears less likely than 
not that the Veteran's social avoidance and drinking history 
are related to experiences in service.  The examiner 
elaborated that, "While the Veteran had some psychosocial 
difficulties for his first few years after service, that this 
was also a period of his life during which he was drinking 
quite heavily.  Since his drinking stabilized and he began 
working regularly, he appears to have maintained a fairly 
functional lifestyle.  He has worked successfully and it 
would appear that his levels of distress never reached a 
point at which he would have considered himself a candidate 
for mental health assistance."

The Board finds that the examiner's opinion is entitled to 
great probative weight, as a complete mental examination 
revealed no evidence of an acquired psychiatric disorder 
related to service.

Importantly, the Veteran, during this examination, cited no 
combat experience and no military stressor other than being 
exposed to the firing of large "bore guns", impacting his 
hearing.  Such statements and the findings of the VA examiner 
provide highly probative evidence against any claim that the 
Veteran has PTSD at this time.  Thus, even if the Board were 
to address the claim of PTSD within the claim of service 
connection for depression, there is simply no basis to find 
that the Veteran has PTSD at this time.  The post-service 
medical record, as a whole, provides highly probative 
evidence against a finding that the Veteran has PTSD at this 
time.  

Simply stated, the Board finds that the post-service 
treatment records (overall), and the service records provide 
evidence against this claim.  There is no clear medical 
indication that the psychiatric condition is proximately due 
to or the result of service or any claimed disability and 
sufficient evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder on a direct or secondary basis.  

3.  Memory loss

The STRs are negative for any complaints, treatments, or 
diagnoses of memory loss, providing some evidence against 
this claim.

A VA mental examination in June 2003 revealed no evidence of 
significant difficulties with memory during the tasks 
presented by the examiner.  The Veteran cited that he might 
be unable to recall something he has been told after one 
hour, which he stated occurs on the job but it did not appear 
to be enough of a problem that it has threatened the status 
of his employment in any way.  The Veteran was unable to 
recall how long his memory has been problematic.  Thought 
processes were linear and coherent although a bit slow in 
rate.  Thought content was congruent to circumstance.  
Concentration appeared satisfactory and casual observation 
placed the Veteran's intellectual function in the low to 
normal range.  There were no indications of any deficit in 
immediate recall or long term memory. Short term memory 
function was fair to poor.  

The examiner noted that the Veteran's description of his 
claimed memory problems suggested that he is absentminded.  

The Veteran was afforded a head CT scan in October 2006 
pursuant to his claim of memory loss.  The study was normal.

To be awarded service connection, a current disability must 
exist.  The post-service medical record includes complaints 
of loss of memory.  However, the full mental examination 
afforded to the Veteran pursuant to this claim indicated that 
the Veteran's memory showed no clinical impairment.  
Therefore, the Board must find that there is no current 
disability.

The second requirement for secondary service connection is 
evidence of a medical nexus between the current disability 
and any service-connected disability.  As there is no medical 
evidence relating a memory loss disorder to the Veteran's 
service or service-connected disabilities, the medical nexus 
requirement cannot be fulfilled.  

In summary, the medical evidence of record does not support 
the contention that the Veteran's claimed memory loss could 
be connected to service or any service-connected disability.  
Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for memory loss.  The 
Board finds that the post-service medical records providing 
evidence against this claim, outweighing the Veteran's 
statements, which are found to be of low probative value. 

In denying these claims, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2003 and May 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
also provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The RO erred in not fully adjudicating the two issues on 
appeal in its August 2003 rating decision and by later 
informing the Veteran of its denials in a February 2005 
notice.  The Veteran specified in his May 2005 Notice of 
Disagreement and his August 2006 Form 9 substantive appeal 
that he wished to appeal the issues of service connection for 
depression and for memory loss.  While the rating decision 
did not clearly address these two issues, the subsequent 
Statement of the Case (SOC) and supplemental statement of the 
case (SSOC) readjudicated the issues individually.  The Board 
finds and concludes that the Veteran is aware of the reasons 
and bases upon which the RO denied these claims, as shown by 
his statements in the substantive appeal.  Therefore, in 
light of the facts of this case and the evidence as a whole, 
the error in this case is not prejudicial to the appellant 
because based on the undisputed facts in this case, the 
benefits sought in this case could not have been awarded as a 
matter of law.  Therefore, the Board believes that a decision 
in this case can be promulgated without prejudice to the 
appellant since the law is dispositive.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


